1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11                                             Case No.: 15-cv-1994-BTM-BGS
      VINCENT MARTINEZ,
12
                                  Plaintiff,   ORDER GRANTING MOTION FOR
13                                             ATTORNEY’S FEES PURSUANT
      v.                                       TO 42 U.S.C. § 406(b)
14
      ANDREW SAUL, Commissioner of
15                                             [ECF No. 17]
      Social Security,
16                             Defendant.
17
18
19         Plaintiff’s attorney, Lawrence D. Rohlfing (“Counsel”), moves for an award of
20   attorney’s fees pursuant to 42 U.S.C. § 406(b). Counsel asks the Court to award
21   $30,000.00 in attorney’s fees from Plaintiff’s recovery of $173,585.00 in past-due
22   social security benefits, and to order Counsel to refund Plaintiff the $3,414.00 in
23   fees Plaintiff has already paid under the Equal Access to Justice Act (“EAJA”). The
24   Social Security Administration Commissioner filed a brief as a “trustee” but takes
25   no position on the instant motion. Plaintiff has not responded to Counsel’s request.
26   For the reasons set forth below, the Court GRANTS Counsel’s motion for
27   attorney’s fees.
28

                                               1
                                                                        15-cv-1994-BTM-BGS
1                                       BACKGROUND
2            On February 18, 2016, the Court granted the parties’ joint motion to
3    voluntarily remand this action pursuant to sentence four of 42 U.S.C. § 405(g) and
4    remanded this action for further administrative proceedings. ECF No. 12. On May
5    2, 2016, the Court granted the parties’ joint motion for attorney’s fees and costs,
6    awarding Plaintiff $3,414.00 in attorney’s fees and expenses under the EAJA, 28
7    U.S.C. § 2412, and $400.00 in costs under 28 U.S.C. § 1920. ECF No. 12.
8            On remand, the Administrative Law Judge (ALJ) found Plaintiff was disabled
9    since September 1, 2010 and awarded Plaintiff past-due disability benefits. ECF
10   No. 17-3. The Notice of Change in Benefits issued on October 6, 2018 informed
11   Plaintiff that he was entitled to monthly benefits from February 2011 onward, and
12   that $43,396.25 of those past-due benefits would be withheld in the event that
13   Counsel requested attorney’s fees for work performed before this Court. ECF No.
14   17-4.
15           Counsel now requests $30,000 in attorney’s fees pursuant to a contingent-
16   fee agreement in which Plaintiff agreed to give Counsel 25% of any past-due
17   benefits award.     ECF No. 17-1; see also ECF No. 17-2 (the contingent fee
18   agreement). Counsel further seeks an Order from this Court directing him to
19   reimburse Plaintiff the $3,414.00 in fees Counsel has previously received under
20   the EAJA. Id.
21                                        STANDARD
22           42 U.S.C. § 406(b)(1)(A) provides:
23             Whenever a court renders a judgment favorable to a claimant under
24             this subchapter who was represented before the court by an
25             attorney, the court may determine and allow as part of its judgment
26             a reasonable fee for such representation, not in excess of 25
27             percent of the total of the past-due benefits to which the claimant is
28             entitled by reason of such judgment . . . .

                                                2
                                                                          15-cv-1994-BTM-BGS
1          When evaluating a request for a contingent fee under § 406(b), courts must
2    first look to the contingent-fee agreement, then test it for reasonableness.
3    Gisbrecht v. Barnhart, 535 U.S. 789, 808 (2002). The following factors, alone or
4    in combination, may warrant a reduction: (1) the result achieved; (2) “substandard
5    representation”; (3) delay by counsel; and (4) whether “the benefits are large in
6    comparison to the amount of time counsel spent on the case,” thereby resulting in
7    a windfall. Id. at 805; see also Crawford v. Astrue, 586 F.3d 1142, 1151–53 (9th
8    Cir. 2009) (en banc). Courts may request “a record of the hours spent representing
9    the claimant and a statement of the lawyer’s normal hourly billing charge for
10   noncontingent fee cases,” to aid in assessing a fee’s reasonableness. Gisbrecht,
11   535 U.S. at 808; Crawford, 586 F.3d at 1151. Counsel bears the burden of
12   establishing that the requested fee is reasonable. Crawford, 586 F.3d at 1149.
13                                      DISCUSSION
14         Plaintiff signed a 25% contingent fee agreement, the maximum allowed by
15   Section 406(b). ECF No. 17-2. Nothing in the record suggests that the agreement
16   is invalid. Turning to the reasonableness of the requested $30,000.00 award, the
17   Court finds that the result was successful and that there is no evidence of
18   substandard representation or delay. The only issue before the Court is the fourth
19   Gisbrecht factor, i.e., whether “the benefits are large in comparison to the amount
20   of time [C]ounsel spent on the case” thereby resulting in a windfall. Gisbrecht, 535
21   U.S. at 805.
22         Counsel submits that his office expended 20.15 hours of attorney and
23   paralegal time, 15.85 hours and 4.3 hours respectively, on the case. ECF No. 17-
24   1, at 8 ¶ 5; ECF No. 17-5. Counsel requests $30,000.00, or approximately 17.28%
25   of the Plaintiff’s recovered past-due social security benefits, which is less than the
26   maximum $43,396.25 that the Commissioner withheld pursuant to 42 U.S.C.
27   406(b). See ECF No. 17-4, at 2. Counsel did not submit his typical non-contingent
28   fee hourly billing rate, but presented evidence that the 95th percentile hourly rate

                                               3
                                                                          15-cv-1994-BTM-BGS
1    for all attorneys between 2015 and 2016 was $725 and that he has practiced social
2    security law since 1985. ECF No. 17-1, at 9 ¶¶ 7-8, 8; ECF Nos. 17-6, 17-7. The
3    effective blended attorney/paralegal hourly rate for work performed here is
4    approximately $1,488.83.        Counsel asserts that this hypothetical rate is
5    proportionate to the time spent and, given the results achieved, the relevant market
6    hourly rates, and the risks inherent in contingent-fee arrangements, is not a
7    windfall. ECF No. 17, at 2-6.
8          Given the primacy of lawful attorney-client fee agreements, the amount and
9    complexity of the work performed, the risks assumed, the results achieved,
10   Counsel’s experience and efficiency, the effective hourly rates courts have
11   previously approved in similar cases, and the fact that the requested fees are
12   significantly lower than the fees bargained-for in the contingent fee agreement and
13   not excessively large in relation to the benefits achieved, the Court concludes that
14   Counsel has carried his burden to demonstrate that a fee award of $30,000.00
15   would be reasonable on the facts of this case. See Crawford, 586 F.3d at 1151-
16   52. Accordingly, the Court will grant Counsel’s present motion and order that the
17   attorney’s fee award of $30,000.00 be paid out of Plaintiff’s past-due benefits that
18   have been withheld by Defendant. Since attorney’s fees have also been awarded
19   to Counsel pursuant to the EAJA, however, the earlier EAJA attorney’s fee award
20   in the amount of $3,414.00 must be refunded to Plaintiff. See Gisbrecht, 535 U.S.
21   at 796 (“Congress harmonized fees payable by the Government under EAJA with
22   fees payable under § 406(b) out of the claimant’s past-due Social Security benefits
23   in this manner: Fee awards may be made under both prescriptions, but the
24   claimant’s attorney must refund to the claimant the amount of the smaller fee.”
25   (internal quotation marks, citation, and alterations omitted)).
26   //
27   //
28   //

                                               4
                                                                        15-cv-1994-BTM-BGS
1                                     CONCLUSION
2         Based upon the foregoing, Counsel’s motion for attorney’s fees (ECF No.
3    17) is GRANTED. The Court awards attorney’s fees to Counsel in the amount of
4    $30,000.00, to be paid out of the sums withheld by Defendant from Plaintiff’s past-
5    due benefits. Counsel shall reimburse Plaintiff in the amount of $3,414.00, the
6    amount previously paid the Government under the EAJA.
7         IT IS SO ORDERED.
8
9    Dated: July 23, 2019
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              5
                                                                       15-cv-1994-BTM-BGS
